

115 HRES 781 IH: Recognizing Girl Scouts of the United States of America on its 106th birthday and the importance of leadership development for girls.
U.S. House of Representatives
2018-03-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS2d SessionH. RES. 781IN THE HOUSE OF REPRESENTATIVESMarch 14, 2018Mr. Carter of Georgia (for himself, Ms. Wasserman Schultz, Mr. Jody B. Hice of Georgia, Ms. Esty of Connecticut, Mrs. Bustos, Ms. Clarke of New York, Mr. Mast, Mr. Kennedy, Ms. Stefanik, Mr. Johnson of Georgia, Mr. Shuster, Mr. David Scott of Georgia, Mr. Bishop of Michigan, Mr. Yoho, Mr. Tipton, Mrs. Brooks of Indiana, Mr. Harper, Mr. Delaney, Mr. Poliquin, Mr. Graves of Georgia, Mr. Graves of Louisiana, Mr. Duncan of South Carolina, Mr. Weber of Texas, Mr. Norman, Mr. Aderholt, Mr. Estes of Kansas, Mr. Babin, and Mr. Dunn) submitted the following resolution; which was referred to the Committee on Oversight and Government ReformRESOLUTIONRecognizing Girl Scouts of the United States of America on its 106th birthday and the importance of
			 leadership development for girls.
	
 Whereas the Girl Scout Movement began on March 12, 1912, in Savannah, Georgia, by Juliette Daisy Gordon Low, whose life mission was to prepare girls to face the world with courage, confidence, and character in order to make the world a better place, and through whose legacy, Girl Scouts continues to have an extraordinary influence on the lives of millions of girls across the country;
 Whereas Girl Scouts is recognized as a national and world leader in providing the best leadership development experience for girls, bringing time-tested methods and research-backed programs that speak to the strengths of girl-leadership development, backed by more than 100 years of experience and expertise in the field;
 Whereas, today, Girl Scouts is 2.6 million strong—1.8 million girls and 800,000 adults who believe in the power of every G.I.R.L. (Go-getter, Innovator, Risk-taker, Leader) to change the world;
 Whereas Girl Scouts offers hands-on, girl-led, girl-centered learning in science, technology, engineering, and math (STEM), the outdoors, entrepreneurship, and beyond, helping girls develop invaluable life skills and take the lead early and often;
 Whereas, in its second century of service to girls, Girl Scouts is continuing a legacy of creating gender-balanced leadership in the United States and the world by providing girls with the tools to become leaders dedicated to making this country and the world a better place;
 Whereas Girl Scouts has been instrumental in working to develop female leaders in government, business, and public service;
 Whereas virtually every female astronaut who has flown in space is a Girl Scout alumna, as are the majority of female CEOs;
 Whereas 57 percent of female Members of the House of Representatives, 76 percent of females in the Senate, and 80 percent of female State Governors were Girl Scouts;
 Whereas, today, more than 50 million American women are Girl Scout alumnae and 2.6 million girls and adult volunteers are active members;
 Whereas, while Girl Scouts has evolved over the years, the fundamental experience of being part of the Girl Scout organization connects generations of women;
 Whereas only Girl Scouts offers girls a one-of-a-kind opportunity to become a Gold Award Girl Scout by engaging in leadership at the highest levels while addressing an issue they feel passionately about;
 Whereas the Girl Scout Gold Award, the highest honor a Girl Scout can earn, acknowledges each recipient’s power and dedication to not only bettering herself but to making the world a better place for others; and
 Whereas, from the boardroom to the courtroom to the caucus room, the need for female leadership has never been clearer or more urgent than it is today—and only Girl Scouts has the expertise to give girls and young women the tools they need to empower themselves and assume their rightful role as leaders: Now, therefore, be it
	
 That the House of Representatives— (1)recognizes the 106th birthday of Girl Scouts of the United States of America and the remarkable impact Girl Scouts has had on American life, our communities, and our world; and
 (2)commends Girl Scouts for working to ensure that all girls get the support and tools they need to succeed and become the Nation’s future leaders.
			